Citation Nr: 0422528	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of eligibility for 
Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the veteran had active military 
service from February 1944 to January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision by the Roanoke, 
Virginia, VA Regional Office (RO).  The appellant filed a 
notice of disagreement with that decision in March 2002.  
After receiving a statement of the case in May 2002, the 
appellant perfected her appeal to the Board by timely filing 
a substantive appeal in May 2002.  

The appellant and her sister appeared at a hearing before the 
undersigned Veterans Law Judge at the RO in March 2004.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1949.  

2.  In Janaury 1972, a Virginia court of competent 
jurisdiction issued a final divorce decree that dissolved the 
marriage of the veteran and the appellant.  

3.  The veteran died in December 1991.  

4.  At the time of his death, the veteran and the appellant 
were not married; their marriage having been dissolved by 
divorce decree many years before.  

CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse; 
therefore the criteria for eligibility for VA death benefits 
are not met.  38 U.S.C.A. §§ 101(3), 1521, 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.5, 3.50, 3.102 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The duty to notify under the provisions of the VCAA were 
addressed in the May 2002 statement of the case, which 
informed the appellant of the laws and regulations pertaining 
to her claim, the evidence of record, the evidence needed to 
establish entitlement to the benefit sought, and the reasons 
and bases for denial of her claim.  The duty to assist was 
addressed by the March 2004 Travel Board hearing, which 
permitted the appellant to present testimony regarding her 
claim.  

It further appears that the facts are not in dispute, and 
that whether the appellant qualifies as the veteran's 
surviving spouse is determined by a simple application of 
those facts to the law.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law as 
mandated by statute, and not the evidence, is disposative of 
a claim, the VCAA is not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001)(en banc) (holding that VCAA was 
not applicable where it could not effect a pending matter); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding the 
VCAA inapplicable to a matter of pure statutory 
interpretation), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

The appellant seeks VA death benefits as the surviving spouse 
of the veteran.  She does not dispute that she and the 
veteran were married in March 1949 and that they were 
subsequently divorced many years before his death in December 
1991.  She argues, however, that she should be recognized as 
his surviving spouse because she (1) was married to him for 
more than twenty years, (2) had never wanted a divorce from 
him but rather had wanted to spend her life married to him, 
and (3) is the only one who qualifies as his surviving spouse 
because he did not remarry after their divorce.  She asserts 
that a divorce became her only option after she had suffered 
physical abuse at the hands of the veteran, and had been 
taken by him from their home, dropped off in another place, 
given twenty dollars, and told not to return home.  She has 
acknowledged that she entered into a second marriage in 1986, 
which had lasted until 1997 when that spouse died.   

A copy of a final decree from the Circuit Court for the 
County of Bedford, Virginia, shows that the veteran and the 
appellant were lawfully married on March 26, 1949, and that 
they were divorced from one another as of January 4, 1972, 
with no children having been born of the marriage.  

At a March 2004 Travel Board hearing, the appellant and her 
sister offered testimony about the appellant's marriage to 
the veteran and the circumstances that resulted in their 
divorce.  The appellant stated that she had never wanted to 
divorce the veteran.  

Depending on whether a veteran died from a service-connected 
disability or as a result of a nonservice-connected 
disability with the service requirements prescribed in 
38 U.S.C.A. § 1521, a surviving spouse may be entitled to 
payment of death benefits, either dependency and indemnity 
compensation or death pension.  38 U.S.C.A. § 1521, 1541; 
38 C.F.R. § 3.3, 3.5.  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran, without fault of the spouse), and (3) who 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Notwithstanding the appellant's contentions and testimony 
that she is entitled to status as his surviving spouse 
because of their twenty year marriage, the lack of any desire 
on her part for a divorce from him, and the absence of any 
subsequent spouse in the veteran's life, she is not shown to 
be the surviving spouse because, at the time of the veteran's 
death, the marriage between him and the appellant had been 
dissolved by divorce decree, and the two were not married to 
each other thereafter.  For that reason, which is 
determinative, the Board concludes the appellant does not 
meet the criteria under 38 C.F.R. § 3.50 for recognition as 
the veteran's surviving spouse, and, therefore, has no legal 
basis to claim entitlement to VA death benefits.  The law 
clearly states that in order to be entitled to those 
benefits, the appellant must be the veteran's surviving 
spouse.  Because the law in this case is dispositive, the 
appellant's claim must be denied on the basis of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of eligibility for VA death 
benefits is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



